DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20. 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 16-23 have been considered but are moot because the arguments are not directed to the combination of references used in the current rejection.
The examiner has cited Kurioka et al. (2010/0020469) to teach the limitations of amended claim 1.
The examiner has cited Yamauchi (2004/0202212) to teach the limitations of amended claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 16-18, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nawashiro et al. (2007/0284597) in view of Chang et al. (2012/0061692) and Kurioka et al. (2010/0020469).

Regarding claim 1, Nawashiro et al. disclose: a substrate (100) that is plate-like (Fig. 1, [0044]-[0046]); and at least one base (16a) that protrudes from a front surface of the substrate, and that has a mounting surface (16c) on which an electrical element (18) is mounted (Fig. 1, [0044]-[0046]); an element terminal (bumps 17A and 17B) that is provided on the mounting surface of the at least one base (Fig. 1, [0044]-[0046], [0049], [0052]); a power supply terminal (13A or 13B) (Fig. 1, [0045]); 
Nawashiro et al. do not disclose: a power supply terminal that is provided on the front surface of the substrate and that is used for connection to an external power supply.
Chang et al. disclose: a power supply terminal (202 or 203) that is provided on the front surface of the substrate (Fig. 2, [0020]-[0022]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nawashiro by forming a power supply terminal on the front surface of the substrate in order to more easily form wire bonds to the power supply terminal. 
Nawashiro as modified discloses: that is used for connection to an external power supply.
Kurioka et al. disclose: terminal electrode layers 12 are connected to an external power supply ([0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nawashiro as modified by connecting an external power supply to the power supply terminal in order to provide power to the device.

Regarding claim 16, Nawashiro as modified do not disclose in Fig. 1: a plurality of electrical element mounting packages according to claim 1; wherein the plurality of electrical element mounting packages are connected. 
However, Nawashiro et al. disclose in Fig. 3B: a plurality of electrical element mounting packages according to claim 1; wherein the plurality of electrical element mounting packages are connected (Nawashiro, Fig. 3B, [0059]-[0064]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nawashiro as 

Regarding claim 17, Nawashiro as modified discloses: wherein the plurality of electrical element mounting packages are integrated with sintering (Fig. 1, [0085]). 

Regarding claim 18, Nawashiro as modfiied disclose: an electrical element (18) that is mounted on the mounting surface of the electrical element mounting package (Nawashiro, Fig. 1, [0044]-[0046]).

Regarding claim 20, Nawashiro as modified disclose: the array package according to claim 16; and an electrical element (23, 24, 25) that is mounted on a mounting surface of the array package (Nawashiro, Fig. 3B, [0059]-[0064]).

Regarding claim 23, Nawashiro as modified disclose: further comprising a concave portion that is provided on the front surface of the substrate, wherein the power supply terminal (202, 203) is arranged on a bottom surface of the concave portion (terminals 202 and 203 are formed in a concave portion of the substrate 20) (Chang, Fig. 2, [0020]-[0022]).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nawashiro et al. (2007/0284597) in view of Chang et al. (2012/0061692), Kurioka et al. (2010/0020469) and Ueda et al. (2009/0014752).

Regarding claim 2, Nawashiro as modified disclose: a substrate-side via conductor (12A, 15A, 12B, 15B) that is provided inside the substrate, and that extends in a thickness direction of the substrate (Nawashiro, Fig. 1, [0044]-[0046]).
Nawashiro as modified do not disclose: a side conductor that is provided on a side surface of the at least one base, and that extends in a thickness direction of the at least one base; wherein the element terminal, the side conductor, and the substrate-side via conductor are electrically connected. 
Ueda et al. disclose: a side conductor (metal layer 909 or 910 covers side of base portion in contact with laser 902 and extends in a vertical direction) that is provided on a side surface of the at least one base, and that extends in a thickness direction of the at least one base (Fig. 9, [0204]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nawashiro as modified by adding a metal layer to the side surface of the base in order to more easily wire bond to the base. The device as modified discloses: wherein the element terminal, the side conductor, and the substrate-side via conductor are electrically connected.

Regarding claim 3, Nawashiro as modified disclose: a base-side via conductor (15A, 15B) that is provided inside the at least one base, and that extends in a thickness direction of the at least one base; and a substrate-side via conductor (12A, 12b) that is provided inside the substrate, and that extends in a thickness direction of the substrate (Nawashiro, Fig. 1, [0044]-[0046]).
Nawashiro as modified do not disclose: wherein the element terminal, the base-side via conductor, and the substrate-side via conductor are electrically connected.
Ueda et al. disclose: a side conductor (metal layer 909 or 910 covers side of base portion in contact with laser 902 and extends in a vertical direction) that is provided on a side surface of the at least one base, and that extends in a thickness direction of the at least one base (Fig. 9, [0204]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Regarding claim 4, Nawashiro as modified disclose: further comprising a wiring conductor (11a) that is provided inside the substrate, and that extends in a surface direction of the substrate, wherein the wiring conductor and the substrate-side via conductor are electrically connected (Nawashiro, Fig. 1, [0044]-[0046]). 

Regarding claim 5, Nawashiro as modified does not disclose: wherein the wiring conductor is arranged at a position closer to a back surface of the substrate than the front surface of the substrate. 
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, an element mounting package comprising a wiring conductor that is provided inside the substrate between the back and front surfaces. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the location of the wiring conductor by routine experimentation.

Claims 6-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nawashiro et al. (2007/0284597) in view of Chang et al. (2012/0061692), Kurioka et al. (2010/0020469), Ueda et al. (2009/0014752) and Yamauchi (2004/0202212).

Regarding claim 6, Nawashiro as modified discloses: a power supply terminal (13A, 13B) that is provided on the front surface of the substrate, wherein the power supply terminal and the wiring conductor are electrically connected (Nawashiro, Fig. 1, [0044]-[0046]), (Chang, Fig. 2, [0020]-[0022]). 
Nawashiro as modified does not disclose: a sealing metal film that is provided on the front surface of the substrate to surround the at least one base; wherein the power supply terminal is provided on an outer side of the sealing metal film.
Yamauchi disclose: a sealing metal film (16a) that is provided on the front surface of the substrate to surround a semiconductor device (Figs. 2 and 4, [0040]-[0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nawashiro as modified by providing a covering member and a sealing metal film that surrounds the cap and base in order to seal and protect the light emitting device. The device as modified discloses: the power supply terminal is provided on an outer side of the sealing metal film.

Regarding claim 7, Nawashiro as modified discloses: wherein a hole (16a) is provided on the front surface of the substrate to surround the at least one base, and the sealing metal film is provided inside the groove (hole is provided for metal joint 16a) (Yamauchi, Figs. 2 and 4, [0040]-[0043]). 

Regarding claim 8, Nawashiro as modified discloses: wherein the power supply terminal (13A, 13B) is provided at a position that is lower than the front surface of the substrate (see the rejection of claim 6) (Nawashiro, Fig. 1, [0044]-[0046]). 

Regarding claim 9, Nawashiro as modified does not disclose: wherein an outer edge of the power supply terminal includes two linear edges that intersect, and the two linear edges are positioned to fit an edge of an end surface and an edge of a side surface of the substrate, respectively. 
However, In accordance with MPEP 2144.04  [R-6], Legal Precedent as Source of Supporting Rationale: As discussed in MPEP  § 2144, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below. If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection. 
MPEP 2144.04 [R-6] V D, Making Adjustable: In re Stevens , 212 F.2d 197, 101 USPQ 284 (CCPA 1954) (Claims were directed to a handle for a fishing rod wherein the handle has a longitudinally adjustable finger hook, and the hand grip of the handle connects with the body portion by means of a universal joint. The court held that adjustability, where needed, is not a patentable advance, and because there was an art-recognized need for adjustment in a fishing rod, the substitution of a universal joint for the single pivot of the prior art would have been obvious.).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form an outer edge of the power supply terminals to include two linear edges that fit an edge of an end surface and an edge of a side surface of the substrate because adjustability where needed is not a patentable advance.

Regarding claim 10, Nawashiro as modified discloses: base arranged on the substrate (see the rejection of claim 1).
Nawashiro as modified does not disclose: wherein a concave portion is provided in an inner region of the sealing metal film, and the at least one base is arranged on a bottom surface of the concave portion. 
However, In accordance with MPEP 2144.04  [R-6], Legal Precedent as Source of Supporting Rationale: As discussed in MPEP  § 2144, if the facts in a prior legal decision are sufficiently similar to 
MPEP 2144.04 [R-6] IV B, Changes in Shape: In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to change the shape of the bottom portion of the base since the shape of the bottom portion of the base is a matter of design choice.

Regarding claim 11, Nawashiro as modified discloses: plurality of light emitting devices (23, 24, 25) formed on a base (22a) are provided in an inner region of the sealing metal film (Nawashiro, Fig. 3B, [0060]). 
Nawashiro as modified does not disclose: at least one base comprises a plurality of bases.
However, Nawashiro discloses in Fig. 4: a plurality of bases (16a) (three bases) (Fig. 4, [0070]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nawashiro as modified by placing each light emitting device on a separate base because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is an electrical element mounting package comprising a plurality of light emitting elements.

Regarding claim 12, Nawashiro as modified discloses: wherein the at least one base comprises a composite base including a first base and a second base in an inner region of the sealing metal film (see the rejection of claim 11).
Nawashiro as modified do not disclose: a height of the second base is less than a height of the first base in the composite base. 
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, an element mounting package comprising a first, second and third base in an inner region of the sealing metal film, each base having a height value. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the height of each base by routine experimentation.

Regarding claim 19, Nawashiro as modified disclose: an electrical element (18) that is mounted on the mounting surface of the electrical element mounting package (Nawashiro, Fig. 1, [0044]-[0046]); and a cap that is provided on the sealing metal film, the cap comprising a side window (cap would include side window in order to allow the emitted light to pass through the cap) (Yamauchi, Figs. 2 and 4, [0040]-[0043]).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nawashiro et al. (2007/0284597) in view of Chang et al. (2012/0061692), Kurioka et al. (2010/0020469) and Tsuda et al. (2018/0208820). 

Regarding claim 21, Nawashiro as modified do not disclose: further comprising a metal film for providing a heat dissipation member thereon, wherein the metal film is provided on a back surface of the substrate.
Tsuda et al. disclose: a metal film (150) for providing a heat dissipation member thereon, wherein the metal film is provided on a back surface of a substrate (Fig. 2, [0145]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nawashiro as modified by forming a metal film on the back surface of the substrate in order to dissipate heat from the device.

Regarding claim 22, Nawashiro as modified do not disclose: wherein an area ratio of the metal film on the back surface is 80% or higher.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, an electrical element mounting package comprising a metal film on the back surface of the substrate covering an area. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the area ratio of the metal film by routine experimentation.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828